                             Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 1 of 34

                         


                                                             
                                                                                     2<>I@50I
                                                                           )0?@0>:I6?@>6.@I;1I$0EI*;>7I

                                                       2{n`@[`|bn`L`[^n|b
                                  ) 48( 818'($')1582&88-*8 $(8 !828',0% 868 " 8#38+7./8


  I(+9?B:4I088B8+>I&5;:0I(%I'#) I9;/08I(# ( "I
  E6@5I+??64:0/I=5;:0I:B9-0>II  I.B>>0:@8FI8;.+@0/I+@I                                                                                               
  ;908+:/I(0.B>6AGI!:D0?@64,@6;:?I I08+E+>0ID0:C0I C3+8;I$*I  I

                                                                                            
       2 [b`_`[vv[`{l^`y`{ |k^`| [{ [|`l n` m|`y`{ `` [`[^n [[{ [{_ [`
{_``{[v|c`sn[ In[``[|{|]`wq``n[|{n`h}vv|q{m`|{|~`4"$4/`R$B$JO@@D"$MD3%S;Z$d
CEAC$IX^dTAd $dM$F %#d >#d04]%d4SMd9@!U4@d

              L``[^ny`{nq^nq[p[^n`_n``|[{_q{^||[`_]`b``{^`o``q{

w|^[`_q{n`S``{#qq^|b C`T|tn``q{|^|{^`[v`_ "$78                                                    &C'LPAAG"$Q F4%S b$CFAC$JY_ A ' M'4a("


             L``[^ny`{ nq^nq[[^n`_n``|[{_q{^||[a_]`ja{^`n``q{ 
Mn`][ql`[^n{_`,`_ H "qy G 3^ q       
        `q_`{^`|c[^qy`
        ^|{ ][{_ fq|b^qya||n`q`yqvv`m[vw|``_
        |`_`qm{`_g}`q{`{_`_l`|`_q{^|zzqq{m[^qy`
        [`|{|]`[``_|[`|{n|q{v[drvv`[q{`_ 
Nn``[^nq`v[`_|[q|v[q|{|b Nqv` IO{q`_L[`"|_` L`^q|{[{_] 

Mn`[xq^[q|{q][`_|{n``g\^

              ^|{q{`_|{n`[[^n`_n`` 
              #`v[`_{|q^`|bUV_[mq``[^`{_q{m_[`qby|`n[{_[ WXYUUZq
                ```_{_` IP L"  HI[n`][q|bnq^nq`ln|{n`[[^n`_n``




                                                                                                              9A*L9 $F
                                                                                                              LG("4=
                                                                                                              /FB)>C$L+"OH5MT5DR(LM7-M6FDL
                                                                                                                                          ?c $"d>)d<[ dS5V:%d

L||`v`n|{q^[vv 

$[` %`^`y]` 23
                 
                                                                                                                                              \"1*MdN42=K.d


                                                                                                              /FCFI!?(0 <(CD(M1L"0HF*#*H;K
"q[{_[`              eiv| D`T|u                                                                QE8N+&LNM(L@.5LNJN*:P'-(
                                                                                                                                           H4W+#d,d"d6 -d
            Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 2 of 34




        AFFIDAVIT IN SUPPORT OF SEARCH WARRANT APPLICATION


       I, James J. Donoghue, being duly sworn, depose and state as follows:


       1.       I am a Special Agent (SA) of the United States Immigration and Customs

Enforcement (ICE) office of Homeland Security Investigations (HSI) within the Department

of Homeland Security (DHS). I have worked for HSI for 12 years. I am currently assigned

to Homeland Security Investigations (HSI) in Buffalo, New York. As an HSI Special Agent

I have conducted complex criminal investigations related to immigration violations, human

smuggling and human trafficking, money laundering, and child exploitation. My current

duties include the enforcement of federal criminal statutes involving child exploitation laws.

I also work closely with other law enforcement officers who have engaged in numerous

investigations involving child exploitation and child pornography and who have received

training in the area of child pornography and child exploitation. I further state that I have

training and experience as an HSI Computer Forensics Agent for 3 years.


       2.       This affidavit is submitted in support of an application for a search warrant for

a Samsung Cellular Phone (SN# RF8MA2W4D0E), model SM-S260DL, with assigned

phone number (585) 933-0807 (the “SUBJECT DEVICE”), which is more particularly

described in Attachment A of this Affidavit. The SUBJECT DEVICE is currently located at

Homeland Security Investigations, 250 Delaware Avenue, Buffalo, NY 14202.


       3.       As is set forth in more detail below, there is probable cause to believe that

evidence, contraband, fruits and instrumentalities of violations of Title 18, United States




                                                1
            Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 3 of 34




Code, Sections 2422(b) (enticement of a minor) and 1470 (transfer of obscene material to

minors) are located within the SUBJECT DEVICE.


       4.       The statements in this affidavit are based on my training and experience, my

own personal knowledge, information provided to me by other law enforcement personnel,

and my review of documents and records. Since this affidavit is being submitted for the

limited purpose of securing a search warrant, I have not included each and every fact known

to me concerning this investigation. I have set forth only the facts that I believe are necessary

to establish probable cause to secure the requested search warrant.

       5.       On November 12, 2020, your affiant and Salamanca, New York Police

Department Lt. Tina Owens interviewed Minor Victim 1 (DOB: XX/XX/2006) (henceforth

referred to as V1) and her mother. V1 is currently fourteen years old and resides in Ridgeway,

Pennsylvania.

       6.       V1 stated that she had been solicited to engage in a text message conversation

with a person named Richard BUFFALO (DOB: XX/XX/1984; 7 Newton Farm Road

Salamanca, New York, 14779) via the mobile online social media application Snapchat. She

stated that this conversation took place on or about October 18, 2020 and lasted for

approximately 1.5 hours. (The conversation in fact occurred over a period of approximately

3 hours.)

       7.       V1 stated that she had become friends with BUFFALO through a “quick add”

to a friend request that BUFFALO had initiated. A “quick add” is a Snapchat feature that

allows a user to quickly add friends to their “following” list. V1 does not know, nor has she

met, BUFFALO in person. V1 stated that richard_buf2019 is the username BUFFALO was

using during their Snapchat conversation. V1’s Snapchat username is vXXXXXXXXXXa.

                                               2
            Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 4 of 34




(Because V1’s Snapchat username is her real name, I have replaced all but the first and last

characters of her user name with “X’s.”)

       8.       According to V1, during the course of the Snapchat conversation, BUFFALO

made several offers to travel and meet with V1 and to pick V1 up from her home. He

expressed a desire to have sex with V1. BUFFALO also sent V1 his home address and

telephone number. BUFFALO sent V1 a picture of his exposed, erect penis, as well as a

picture of his face, within the Snapchat conversation. V1 took a screen shot of the pictures

BUFFALO sent to her and saved them to her phone in the “hidden” folder of her gallery

application. V1 then deleted the penis picture from her Snapchat conversation. V1 stated she

then “blocked” BUFFALO from her Snapchat account. Shortly thereafter, she deleted the

Snapchat application from her phone.

       9.       V1’s mother gave your affiant permission to examine V1’s cell phone. V1

showed your affiant the penis picture that BUFFALO had sent to her, as well as the picture

of his face, which she had saved via screenshot from the Snapchat conversation. At the

request of your affiant, V1 then reinstalled the Snapchat application onto her phone and

signed in using her own account username, vXXXXXXXXXXa. V1 then conducted a search

for the username “richard_buf2019” within the Snapchat application. V1 then sent user

richard_buf2019 a friend request. V1 then showed your affiant the conversation that she

previously had with BUFFALO via Snapchat. This conversation repopulated within the

Snapchat application when V1 made the friend request to the richard_buf2019 account. Your

affiant observed that on October 18 and 19, 2020, BUFFALO requested to meet with V1 and

have sex with her, including his offer to come and pick V1 up for them to meet. Your affiant

also observed that BUFFALO had sent V1 his home address, 7 Newton Farm Road,


                                             3
         Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 5 of 34




Salamanca, New York 14779, and phone number, +1-585-933-0807, within the Snapchat

conversation. Your affiant further observed that V1 had informed BUFFALO that she is 14

years old during the text conversation, and despite this, he continued to request to meet with

her, and asked her “you want to see my dick baby.”

       10.    Your affiant took possession of V1’s phone in order to bring it to the HSI

forensic lab for further examination. V1’s mother consented to HSI taking possession of the

phone and to the forensic examination.

       11.    On November 16, 2020, your affiant conducted an initial forensic review of

V1’s cell phone. The penis picture and face picture reported to be sent by BUFFALO to V1

were located in the forensic extraction.

                             Snapchat Text Conversation

       12.    On or about October 18, 2020, BUFFALO initiated a Snapchat text message

conversation with V1. The following is an excerpt from that conversation:

       BUFFALO: You in your room

       V1:            Yeah

       BUFFALO: Call me real quick ok

       V1:            Why

       BUFFALO: Just asking okay

                      Just asking to see if you can call me

       V1:            But why

       BUFFALO: So we can talk over the phone if you want to

       V1:            How old are you

       BUFFALO: 20 and you


                                               4
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 6 of 34




             I’ll do anything for you

V1:          You don’t even know what I look like

BUFFALO: can I see what you look like and I’ll tell you what I look like

V1:          (V1 sends a short video of her face)

BUFFALO: You so much sexy

             (BUFFALO sends a picture of his face)

             You like my pic

             Love so much baby

             Call you real quick ok

V1:          I’m doing homework

BUFFALO: Call me later ok

             You want to see my dick baby

             Call me real quick ok baby

V1:          No

BUFFALO: Call me later ok

V1:          Ok

BUFFALO: Let me know when you get done with your school work home

V1:          Ok

BUFFALO: Love so much sexy

V1:          (emoji)

BUFFALO: You want to if phone sex baby

             My dick is so hard

V1:          Cool


                                        5
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 7 of 34




BUFFALO: You want to see my dick baby

            You want to see my dick baby

V1:         (emoji)

BUFFALO: You like my pic

            You in Salamanca

V1:         No

BUFFALO: Do you want to meet in person sometime

            7 newton Farm Read Salamanca New York

            14779

            I sent you my address

            Yes you can

            You can come over okay

            8:00

V1:         At night

BUFFALO: Yes you can

            What do you want to do

            Where you going to stay there

            Why you saying that

V1:         You realize I’m a minor right

BUFFALO: Morning yes

            What do you want to do if we hang out

V1:         I’m a minor fyiii

BUFFALO: if you need someone to talk to let me know


                                    6
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 8 of 34




            I’m always here

            Ok

            Cream of Thunder school work

            Are you almost done with your school work

            Let me know when you’re done almost

V1:         Ok

BUFFALO: Do you want to have sex

V1:         I’m a minor

            Are you coming for me

BUFFALO: Yes I will do

            I’ll come pick you up in the morning at 8

V1:         I have school

BUFFALO: What time you want me to come pick you up

            Love so much baby

            Call you ok

V1:         I’m busy

BUFFALO: You in your room baby

            Video call me

V1:         No

BUFFALO: You in your room

V1:         No I’m in my kitchen

BUFFALO: I’ll send you my number so you can call me

V1:         I’m only 14


                                    7
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 9 of 34




BUFFALO: I’ll do anything for you

V1:         Why

BUFFALO: Come pick you up ok

            Just asking

V1:         Oh

BUFFALO: Love to be with you ok baby

            Call me real quick ok baby

V1:         it’s ok




                                    8
        Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 10 of 34




                             Covert Text Conversation

       13.      On November 16, 2020, your affiant, posing as V1, continued the conversation

V1 had been having with BUFFALO via Snapchat. Your affiant provided BUFFALO a

phone number (COVERT#) with which to continue the conversation, outside of the Snapchat

application. Your affiant received a text message to COVERT# from 585-933-0807 stating

“My name Richard buffalo.”

       14.      Your affiant engaged in a text message conversation with BUFFALO, via

phone number 585-933-0807. During this conversation, BUFFALO made several requests to

meet V1 for the purpose of having sexual intercourse, sent a picture of his penis multiple

times, and requested nude pictures of V1 to be sent to him.        The below excerpts are

representative samples from the text message conversation your affiant had with BUFFALO.

This is not the entire conversation:

11/16/2020

       BUFFALO: My name Richard buffalo

       Agent:         K hi

       BUFFALO: Love to be with you ok baby

       Agent:         Im w my mom ft now

       BUFFALO: I’ll talk to you later okay

       Agent:         K

       BUFFALO: Love you so much

                      Call me later when you get home

       Agent:         Kk

       BUFFALO: Can I see what you look like and I’ll send you what I look like


                                              9
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 11 of 34




Agent:     do you still have the one I sent last time

           I’ll try to snd if I can

           I still have the one you sent me (emoji)

BUFFALO: Love you so much baby

           Yes you can come over to my house okay

           How was your day going

           You want to meet up with you

Agent:     what will we do if I come over (emoji)

BUFFALO: We can watch a movie together

           What do you want to do is up to you

           When are you coming

           You want to spend some time with me for Thanksgiving

           Would you like to spend some time with me for Thanksgiving

           You want to watch a movie together

Agent:     im nt old enough to drive, remember? Will you get me?

BUFFALO: Yes baby

           Where you at I’ll come and get you

Agent:     (emojis)

BUFFALO: Are you in Salamanca

Agent:     Olean

BUFFALO: Ok baby

           Do you want to come get you on the bus

           Do you want me to come get you on the bus


                                      10
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 12 of 34




            Or you want me to pick you up at Olean

Agent:      ive nvr taken the bus and mu mom is still home

BUFFALO: Where do you want me to pick you up in Olean

            When you going to come pick you up

            When do you want me to pick you up

            Do you want me to come pick you up later

            Call me later ok

Agent:      I have to wait until my mom goes to work

BUFFALO: Ok baby

            Love you so much baby

Agent:      (emojis)

BUFFALO: Xoxo

            Miss you so much baby

            What time is your mom going to work

            What time does your mom go to work

            Do you still want me to pick you up

            Love to be with you ok

            Send me a picture of you Beth

            Hey babe send me a picture I’ll send you one

            Call me real qick ok baby

            Call me if you want to meet up

Agent:      (sent non-exploitive picture of V1 with parental permission)

            Im on 1%


                                     11
      Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 13 of 34




                 (sent non-exploitive picture of V1 with parental permission)

                 Im gunna take a shower rn aand go 2 bed

                 Im still grounded

     BUFFALO: Call me real quick ok baby

                 You in your room baby

                 What time you want me to pick you up

                 Call me back

11/17/2020

     BUFFALO: Good morning

                 Do you still want me to come pick you up Hangout to something

                 Good morning

     Agent:      im in school cant talk

                 Did u get the pix I sent?

                 U didnt send back

     BUFFALO: Love you so much

                 I’m sorry

                 You in your room baby

                 Call me

                 You want to meet up

11/18/2020

     BUFFALO: How was your night baby

                 How are you doing

                 Call me


                                          12
      Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 14 of 34




11/19/2020

     Agent:       good morning

     BUFFALO: How was your night

     Agent:       lonely

                  Hbu

     BUFFALO: You in Salamanca

                  Come over to my house ok

     Agent:       what wud we do if I com over?

     BUFFALO: Watch a movie together

     Agent:       what kind of movie did u have in mind

     BUFFALO: Call me if you want to ok baby

     Agent:       I dont remember what you look like

                  Do u still think im sexy

     BUFFALO: (BUFFALO sends picture of his face)

                  You like my pic

                  You so much sexy

     Agent:       (emojis)

     BUFFALO: Love you so much baby

     Agent:       what do u like about me

                  I like ur lips

     BUFFALO: I like everything about you you’re so pretty beautiful I love to be with

                  you

                  And I do love you


                                             13
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 15 of 34




Agent:     tysm (emojis)

BUFFALO: Do you want to cuddle too baby

Agent:     ya

BUFFALO: Ok baby

Agent:     i (heart) 2 cuddle

BUFFALO: Ok baby

           You want to if sex baby

Agent:     YASSSSsSS (emojis)

           My (emoji) and (emoji)

BUFFALO: Ok baby I love you so much baby

           I’ll bet you on my dick baby

Agent:     is it big (emoji)

           My (emoji) is little (emoji)

BUFFALO: Love you so much baby

           When do you want me to come pick you up

           When you want me to come pick you up

           When do you want me to come pick you up

           You want to meet up now

           You want to meet up now or later

           You want to meet up with you

           You in Salamanca

           You in Salamanca

           Come to my house okay


                                    14
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 16 of 34




Agent:     Hmmm luv u to baby

           Cant meet now bc im babysitting

           i am thinking ab u tho (emojis)

BUFFALO: Call me

           Ok

Agent:     cant rn

           I can text a little tho

           I can ttyl mabee

BUFFALO: Love you so much baby

Agent:     Aaawee (heart)

           Tysm

BUFFALO: You want to if sex baby

Agent:     YA YA YA !!!!!!

           Where tho

BUFFALO: My house okay

Agent:     ya

           Ive never done it befor tho

           Is that ok

           R we gunna be fwb?

BUFFALO: Do you want kids

Agent:     sumday

           Why r u gunna raw dog?

BUFFALO: Love you so much baby


                                     15
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 17 of 34




Agent:     do u want kids with me?

BUFFALO: Yes baby I do

Agent:     r u gunna get me preggo?

BUFFALO: Yes baby I will

Agent:     r u gunna be gentle with me?

            Can u tell my (emoji) how u will do it (emoji)

BUFFALO: Anything for you honey

           What the front or back sex

            Are you still are you babysitting

           I’m so horny baby

           (BUFFALO sends a picture of an erect penis. This is the same picture

           he had sent V1 in the original Snapchat conversation).

            You like my pic baby

            When you want to come pick you up

Agent:     hmmm look delicious will it fit in me? (emojis)

            I want to try it all im (emoji) af

            Im still babysitting

            But now im wet

BUFFALO: Call me real quick baby

            I’m so horny baby

Agent:      will you put ur dick in my 14 yo pussy (emojis)

BUFFALO: Yes baby I know

            Did you like my dick baby


                                     16
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 18 of 34




             What are some good sex together

             Do you have some good sex

Agent:       I want u bad

             Have u had a virgin b4

BUFFALO: How horny are you

Agent:       ive nvr been so wet

BUFFALO: Are you in your room

Agent:       no im watching my cousins

BUFFALO: Did you get my picture

             When you want to meet up

Agent:       YA!! Do u have more

             My favorite color is red (emojis)

BUFFALO: (BUFFALO sends picture of an erect penis. This is the same picture he

             had sent V1 in the original Snapchat conversation).

             You like my pic baby

Agent:       FUCK ITS HUGE

BUFFALO: Yes baby I know that

             Do you like my

             Do you like my picture

Agent:       I luv it

             I want it

BUFFALO: Show me a picture of you

             Yes baby


                                      17
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 19 of 34




            How bad you want my dick

Agent:      so bad

            (Agent sends non-exploitive picture of V1 with permission of parent)

BUFFALO: You so much sexy baby

            Are you so wet baby

Agent:      YA (emojis)

BUFFALO: Ok baby

Agent:      where do u want to out ur dick

BUFFALO: Call me real quick ok baby

Agent:      put

BUFFALO: Do you want my dick in your pussy

            Can I call you real quick

Agent:      Shhhhh. I cant talk bc of the kids they will know in so horny and tell

            my mom

BUFFALO: When do you want to meet up

Agent:      god I cant wait to get home so I can touch my (emoji)

            Will u fuck me is we meet?

BUFFALO: Yes I will do the

            Of course we can have good sex

            I love to have good sex with you

            Do you want to do the front or back

Agent:      you don’t care that im only 14 my last bf thought I was too yung

BUFFALO: I do love you and I do like you


                                    18
      Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 20 of 34




     Agent:     I want the front and the back (emojis)

     BUFFALO: Sounds good honey

                Are you so horny baby

                Can you find a ride to Salamanca later

     Agent:      I am

                I cant stand it

     BUFFALO: Who’s going to bring you

                Would you like to come and live with me

11/25/2020

     BUFFALO: Love you so much baby

                Miss you so much sexy

                Love you so much baby

                Would you like to see a picture of my dick again

                Good morning

                Good morning

     Agent:     Good morning lover (emoji)

     BUFFALO: Miss you so much baby

     Agent:     YASsSsSs! I wanna see!!!!

     BUFFALO: You can come see me where you at

     Agent:     (emojis)

     BUFFALO: Call me real quick baby

                I’m so horny for you

     Agent:     I’m at my grammas house bb


                                        19
 Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 21 of 34




BUFFALO: Love you so much baby

             Are you horny baby

Agent:       im so horny

             And wet bb

BUFFALO: Would you like to see my dick baby again

Agent:       ya

             So bad

             Im drippin’

BUFFALO: (BUFFALO send a picture of an erect penis. This is the same picture

             he has sent previously in Snapchat and this text string).

             Do you like it

Agent:       So big!!!!

BUFFALO: Can I see a picture of you and naked

Agent:       I don’t think it will fit in my 14 yo pussi (emoji)

BUFFALO: You want my dick in you baby

Agent:       tell me what u want to see bb

BUFFALO: Your pussy

Agent:       I want ur dick in my tiny little pussy

BUFFALO: Yes baby I know that for you ok

Agent:       do u like hairy or do u want me to shave

BUFFALO: Yes honey I do love you

             Would you like to come over to my house

Agent:       (emojis)


                                      20
        Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 22 of 34




       BUFFALO: Can I see a picture of your pussy

       Agent:         do u want me to shave it??

       BUFFALO: Yes baby really do love you so much

       Agent:         I started growing hair last year

                      I don’t like pubes

       BUFFALO: Do you want to some over to my house baby


                      Do you want to have sex in real life

       15.      On December 1, 2020, your affiant, posing as V1, continued this text message

conversation with BUFFALO. BUFFALO asked whom he believed was V1 if she wanted to

meet and discussed having sex with V1. On this occasion, your affiant agreed to meet with

BUFFALO. BUFFALO was told to meet on Thursday, December 3, 2020, at 11:30am in

Franchot Park, Olean, New York. Franchot Park is a public park, located at the intersection

of Franchot Boulevard and Route 16 in Olean, New York.


       16.      On December 3, 2020, prior to the arrest of BUFFALO, your affiant and

BUFFALO were engaged in a text message conversation regarding the specifics of where

BUFFALO was to meet whom he believed was V1 in Olean, New York. BUFFALO also

placed voice calls from number 585-933-0807 to your affiant’s covert phone number, and

spoke to HSI SA Melanie Meyers (posing as V1), in order to coordinate the meeting in Olean.


       17.      On December 3, 2020, just prior to the arrest of BUFFALO, your affiant and

SA Meyers were talking on the phone, in a covert capacity, with BUFFALO, in order to give

him directions as he was arriving to Franchot Park, Olean, New York. BUFFALO was

observed by your affiant to be using the SUBJECT DEVICE as he approached SA Meyers’


                                              21
         Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 23 of 34




location. The SUBJECT DEVICE was located in the coat pocket of BUFFALO as he was

being placed under arrest. The SUBJECT DEVICE was seized from BUFFALO incident to

his arrest.

        18.   During the covert text message conversation which occurred between

November 12, 2020 and December 3, 2020, BUFFALO sent your affiant the same picture of

a male erect penis on at least three occasions, including at 08:00am, December 3, 2020, the

day BUFFALO was arrested. This is the same picture that BUFFALO had sent V1 on

October 18, 2020. This would indicate that it is likely that this picture is saved upon the

SUBJECT DEVICE which BUFFALO was using to communicate with your affiant and V1,

and may still be recovered from the SUBJECT DEVICE, which is now in the possession of

HSI.


        19.   The SUBJECT DEVICE is currently in storage at Homeland Security

Investigations, 250 Delaware Avenue, Buffalo, NY 14202. In my training and experience, I

know that the SUBJECT DEVICE has been stored in a manner in which its contents are, to

the extent material to this investigation, in substantially the same state as they were when the

SUBJECT DEVICE first came into the possession of Homeland Security Investigations.

        20.   Under N.Y. Penal Law § 130.30(1), a person is guilty of rape in the second degree

when “being eighteen years old or more, he or she engages in sexual intercourse with another

person less than fifteen years old.” Additionally, under N.Y. Penal Law § 130.25(2), a person

is guilty of rape in the third degree when “[b]eing twenty-one years old or more, he or she

engages in sexual intercourse with another person less than seventeen years old.”




                                              22
          Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 24 of 34




                     Prior Search Warrant for the SUBJECT DEVICE


       21.    On December 8, 2020, the Hon. H. Kenneth Schroeder, Jr. issued a search

warrant authorizing law enforcement to search the SUBJECT DEVICE for information

relating to violations of 18 U.S.C. §§ 2422(b) and 1470. See 20-M-191-HKS. A copy of this

prior search warrant is attached to this affidavit as Exhibit 1 and incorporated by reference

herein. The prior search warrant authorized law enforcement to search for and seize from the

SUBJECT DEVICE, among other things, “[a]ll information relating to violations of 18

U.S.C. §§ 2422(b) and 1470, including” “[a]ll communications from October 18, 2020

through December 3, 2020,” “[r]ecords of incoming and outgoing telephone calls from

October 18, 2020 through December 3, 2020,” and “[a]ll images, including sexually explicit

images and obscene images, transmitted by BUFFALO to V1 and SA Donoghue, as described

in the supporting affidavit of SA Donoghue.”           As noted above, BUFFALO began

communicating with V1 on October 18, 2020, and the covert communications between

BUFFALO and your affiant continued until December 3, 2020.


       22.    While executing the prior search warrant and searching for the text message

conversation between your affiant and BUFFALO, your affiant discovered a text message

conversation involving who appears to be another minor female. This conversation occurred

in or about September of 2020, and appears to be between BUFFALO and a 15 year old minor

female named Sxxxxxxxxa (henceforth referred to as V2). (Because V2 informed BUFFALO

that she is 15 years old, I have replaced all but the first and last characters of her name with

“X’s.”)




                                              23
        Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 25 of 34




       23.    In the conversation between BUFFALO and V2, BUFFALO sends a message

stating “you so sexy.” BUFFALO also asks if V2 lives in Salamanca, and he expresses a

desire to meet with V2. V2 states that she lives about 45 minutes away from Salamanca. V2

also informs BUFFALO that she is 15 years old. BUFFALO sent several messages to V2

asking to meet, and to speak with her, after she had already notified him that she is 15 years

old.


       24.    Upon seeing the messages between BUFFALO and V2, your affiant

discontinued the search of the SUBJECT DEVICE and applied for this additional search

warrant. The proposed additional search warrant differs from the prior search warrant in that

it expands the communications, records of incoming and outgoing telephone calls, and

images that may be searched for and seized from the SUBJECT DEVICE. Specifically, the

prior search warrant authorized law enforcement to search for and seize, among other things,

“[a]ll information relating to violations of 18 U.S.C. §§ 2422(b) and 1470, including” “[a]ll

communications from October 18, 2020 through December 3, 2020,” “[r]ecords of incoming and

outgoing telephone calls from October 18, 2020 through December 3, 2020,” and “[a]ll images,

including sexually explicit images and obscene images, transmitted by BUFFALO to V1 and SA

Donoghue, as described in the supporting affidavit of SA Donoghue.” (emphasis added). The

proposed additional search warrant authorizes law enforcement to search for and seize,

among other things, “[a]ll information relating to violations of 18 U.S.C. §§ 2422(b) and 1470,

including” “[a]ll communications,” “[a]ll records of incoming and outgoing telephone calls,”

and “[a]ll images, including sexually explicit and obscene images.”




                                              24
        Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 26 of 34




                                         Conclusion


       25.    Based upon the text message conversation between BUFFALO and V2, and

the conversations which led to the arrest of BUFFALO and the initial search warrant for the

SUBJECT DEVICE, I respectfully submit that there is probable cause to believe that

additional evidence of violations of 18 U.S.C. §§ 2422(b) and 1470 will be located on the

SUBJECT DEVICE, which is capable of concealing and storing evidence in the commission

of said crimes.


       26.    Based upon the foregoing, the undersigned respectfully submits that there is

probable cause to believe that contraband, property, evidence, fruits, and instrumentalities of

violations of Title 18, United States Code, Sections 2422(b) (enticement of a minor) and 1470

(transfer of obscene material to minors), as specifically described in Attachment B to this

affidavit, are presently located within the SUBJECT DEVICE as more specifically described

in Attachment A of this affidavit. The undersigned therefore respectfully requests that the

attached warrant be issued authorizing a search of the SUBJECT DEVICE described in

Attachment A.




                                              25
  Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 27 of 34




23rd
       Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 28 of 34




                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

A Samsung Cellular Phone (SN# RF8MA2W4D0E), model SM-S260DL, with assigned
phone number (585) 933-0807, which is currently sealed in an HSI evidence bag dated
12/3/2020 (the “SUBJECT DEVICE”). The SUBJECT DEVICE is currently located at
Homeland Security Investigations, 250 Delaware Avenue, Buffalo, New York 14202. The
SUBJECT DEVICE is depicted below.
        Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 29 of 34




                                    ATTACHMENT B


               INFORMATION TO BE SEARCHED FOR AND SEIZED


All information relating to violations of 18 U.S.C. §§ 2422(b) and 1470, including:


   1. All communications;

   2. All records of incoming and outgoing telephone calls;

   3. All images, including sexually explicit and obscene images;

   4. Evidence of user attribution showing who used or owned the SUBJECT DEVICE at

       the time the things described in this warrant were created, edited, or deleted, such as

       logs, phonebooks, saved usernames and passwords, documents, and browsing history;

       and

   5. All access numbers, passwords, personal identification numbers, user names, screen

       names or internet accounts used, or possibly used, in connection with the enticement

       of minors.
    Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 30 of 34




                       EXHIBIT 1
(Prior Search Warrant for the SUBJECT DEVICE)
                    Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 31 of 34
AO 93 (Rev. 11/13) Search and Seizure Warrant


                                         United States District Court
                                                                         for the
                                                               Western District of New York

                                         In the Matter of the Search of
                       (Briefly describe the property to be searched or identify the person by name and address.)


 A Samsung Cellular Phone (SN# RF8MA2W4D0E), model SM-S260DL,
 with assigned phone number (585) 933-0807, currently located at
                                                                                                                                   Case No. 20-M-191
 Homeland Security Investigations, 250 Delaware Avenue, Buffalo, NY 14202


                                                    SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
             An application by a federal law enforcement officer or an attorney for the government requests the search of
the following person or property located in the Western District of New York (identify the person or describe the property to be searched
and give its location):
 See Attachment A, which is attached hereto and incorporated by reference herein.

       I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person
or property described above, and that such search will reveal (identify the person or describe the property to be seized):
 See Attachment B, which is attached hereto and incorporated by reference herein.
 All of which are evidence, fruits, and instrumentalities of a violation of Title 18, United States Code, Sections 1470
 and 2422(b), and all of which are more particularly described in the application for this warrant which is
 incorporated herein by reference.

          YOU ARE COMMANDED to execute this warrant on or before                                                    December 22, 2020
                                                                                                                              (not to exceed 14 days)
      ‫܈‬   in the daytime 6:00 a.m. to 10:00 p.m.                        ‫܆‬      at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
       The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to Hon. H. Kenneth Schroeder, Jr..
                                                                                                                             (United States Magistrate Judge)
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in
          ‫܆‬
18 U.S.C. § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the
person who, or whose property, will be searched or seized (check the appropriate box)
       ‫ ܆‬for       days (not to exceed 30). ‫ ܆‬until, the facts justifying, the later specific date of              .


Date and time issued: December 8 , 2020                                3:33 p.m.
                                                                                                                          Judge’s signature

City and State: Buffalo, New York                                                                   HONORABLE H. KENNETH SCHROEDER, JR.
                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                                                                                       Printed name and Title
                    Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 32 of 34
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                            Return
 Case No.: 20-M-191                 Date and time warrant executed:      Copy of warrant and inventory left with:


 Inventory made in the presence of:


 Inventory of the property taken and name of any person(s) seized:




                                                         Certification

        I declare under penalty of perjury that this inventory is correct and was returned along with the original
 warrant to the designated judge.



 Date:
                                                                                Executing officer’s signature



                                                                                  Printed name and title
       Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 33 of 34




                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

A Samsung Cellular Phone (SN# RF8MA2W4D0E), model SM-S260DL, with assigned
phone number (585) 933-0807, which is currently sealed in an HSI evidence bag dated
12/3/2020 (the “SUBJECT DEVICE”). The SUBJECT DEVICE is currently located at
Homeland Security Investigations, 250 Delaware Avenue, Buffalo, New York 14202. The
SUBJECT DEVICE is depicted below.




                              NOTHING MORE AFTER THIS LINE
                                     HKS 12/8/2020
        Case 1:20-mj-00224-HKS Document 1 Filed 12/23/20 Page 34 of 34




                                    ATTACHMENT B


               INFORMATION TO BE SEARCHED FOR AND SEIZED


All information relating to violations of 18 U.S.C. §§ 2422(b) and 1470, including:


   1. All communications from October 18, 2020 through December 3, 2020;

   2. Records of incoming and outgoing telephone calls from October 18, 2020 through

       December 3, 2020;

   3. All images, including sexually explicit and obscene images, transmitted by BUFFALO

       to V1 and SA Donoghue, as described in the supporting affidavit of SA Donoghue;

   4. Evidence of user attribution showing who used or owned the SUBJECT DEVICE at

       the time the things described in this warrant were created, edited, or deleted, such as

       logs, phonebooks, saved usernames and passwords, documents, and browsing history;

       and

   5. All access numbers, passwords, personal identification numbers, user names, screen

       names or internet accounts used, or possibly used, in connection with the enticement

       of minors.
                                    NOTHING MORE AFTER THIS LINE
                                          HKS 12/8/2020
